United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Charleston, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-976
Issued: December 1, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 23, 2010 appellant filed a timely appeal from a November 20, 2009 decision
of the Office of Workers’ Compensation that denied his request for reconsideration because it
was untimely filed and did not establish clear evidence of error. The last merit decision by the
Office was issued on October 1, 2008. As there is no merit decision within one year of the filing
of this appeal, the Board lacks jurisdiction to review the merits of appellant’s claim.1 Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the October 30, 2009
decision.

1

For final adverse Office decisions issued prior to November 19, 2008, a claimant had up to one year to appeal to
the Board. See 20 C.F.R. § 501.3(d)(2). For final adverse Office decisions issued on and after November 19, 2008,
a claimant has 180 days to file an appeal with the Board. See 20 C.F.R. § 501.3(e).

ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and did not demonstrate clear evidence of error. On
appeal, appellant asserts that the Office erred in denying his claim because at the time of the
denial he had not been properly diagnosed and because of that he was not competent to proceed
with his case.
FACTUAL HISTORY
On August 14, 2008 appellant, then a 44-year-old patient services supervisor, filed a
traumatic injury claim alleging that on June 3, 2008 stress, anxiety, distrust, depression and
uncontrollable anger were caused by slanderous lies and rumors being spread by coworkers. He
stopped work that day. By letter dated August 26, 2008, the Office informed appellant of the
type of evidence needed to support his claim, including a statement of specific details regarding
the slanderous rumors alleged to have caused the claimed condition, the names of the employees
alleged to have spread the rumors, and a physician’s opinion explaining how the reported work
incident caused or aggravated the claimed injury. Appellant was given 30 days to respond.
By decision dated October 1, 2008, the Office noted that appellant had not responded to
the August 26, 2008 letter and denied the claim. On October 30, 2009 appellant requested
reconsideration and submitted additional evidence. He stated that he was given no guidance by
the employing establishment as to what was needed to be successful in gaining acceptance of his
claim and that he was too emotionally distressed to provide information earlier. Appellant
provided correspondence to the employing establishment protesting its request for medical
information. In an April 7, 2009 report, Dr. Peter J. Sukin, a Board-certified psychiatrist,
advised that appellant was being treated for severe major depression, had become very
withdrawn and was too ill to work. In an April 24, 2009 report, Robert D. Cowley, Psy.D., noted
appellant’s report that on or about June 3, 2008 he learned that two female coworkers had started
an untrue rumor concerning his sexual orientation and health status and that the rumors spread
quickly which negatively impacted him. Dr. Cowley stated that on September 24, 2008 he
conducted an intake interview and found appellant to be suffering from apparent anxiety and
depressive disorders, stating that subsequent testing confirmed the diagnoses. He then issued a
duty to warn letter to the employing establishment because he feared for appellant’s safety and
that of the two coworkers. Dr. Cowley diagnosed major depressive disorder, recurrent severe,
with psychotic features; post-traumatic stress disorder, severe and delusional disorder. He
advised that appellant had been irreversibly harmed by the experience and advised that he should
not return to a workplace where either of the women worked and would likely suffer mental
illness for the rest of his life. On October 21, 2009 appellant was granted disability retirement
for major depression by the Office of Personnel Management.
By decision dated November 20, 2009, the Office denied appellant’s reconsideration
request on the grounds that it was untimely filed and failed to establish clear evidence of error.

2

LEGAL PRECEDENT
The Office, through regulations, has imposed limitations on the exercise of its
discretionary authority under section 8128(a) of the Federal Employees’ Compensation Act.2 It
will not review a decision denying or terminating a benefit unless the application for review is
filed within one year of the date of that decision.3 When an application for review is untimely,
the Office undertakes a limited review to determine whether the application presents clear
evidence that the Office’s final merit decision was in error.4 Office procedures state that the
Office will reopen a claimant’s case for merit review, notwithstanding the one-year filing
limitation set forth in section 10.607 of the Office regulations,5 if the claimant’s application for
review shows “clear evidence of error” on the part of the Office. In this regard, the Office will
limit its focus to a review of how the newly submitted evidence bears on the prior evidence of
record.6
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
decided by the Office. The evidence must be positive, precise and explicit and must manifest on
its face that the Office committed an error. Evidence which does not raise a substantial question
concerning the correctness of the Office’s decision is insufficient to establish clear evidence of
error. It is not enough to merely show that the evidence could be construed so as to produce a
contrary conclusion. This entails a limited review by the Office of how the evidence submitted
with the reconsideration request bears on the evidence previously of record and whether the new
evidence demonstrates clear error on the part of the Office. To show clear evidence of error, the
evidence submitted must be of sufficient probative value to shift the weight of the evidence in
favor of the claimant and raise a substantial question as to the correctness of the Office decision.7
Office procedures note that the term “clear evidence of error” is intended to represent a
difficult standard. The claimant must present evidence which on its face shows that the Office
made an error (for example, proof that a schedule award was miscalculated). Evidence such as a
detailed, well-rationalized medical report which, if submitted before the denial was issued,
would have created a conflict in medical opinion requiring further development, is not clear
evidence of error.8 The Board makes an independent determination of whether a claimant has
submitted clear evidence of error on the part of the Office.9

2

5 U.S.C. §§ 8101-8193.

3

20 C.F.R. § 10.607(b); see Gladys Mercado, 52 ECAB 255 (2001).

4

Cresenciano Martinez, 51 ECAB 322 (2000).

5

Id.

6

Alberta Dukes, 56 ECAB 247 (2005).

7

Robert G. Burns, 57 ECAB 657 (2006).

8

James R. Mirra, 56 ECAB 738 (2005).

9

Nancy Marcano, 50 ECAB 110 (1998).

3

ANALYSIS
The Board finds that as, more than one year had elapsed from the date of issuance of the
merit decision in this case on October 1, 2008, appellant’s request for reconsideration on
October 30, 2009, was untimely filed.10 Consequently, appellant must demonstrate clear
evidence of error by the Office in denying his claim for disability compensation.11
The Board also finds that appellant failed to establish clear evidence that the October 1,
2008 decision of the Office was in error. The merit issue in this case is whether appellant
established that he had an emotional condition causally related to factors of his federal
employment. In the October 1, 2008 merit decision, the Office denied his claim on the grounds
that he submitted insufficient evidence to support his claim and did not respond to the Office’s
August 26, 2008 letter asking that he submit evidence including a statement describing the
alleged employment incident and a medical opinion explaining how the claimed incident caused
his condition.
Medical evidence submitted subsequent to the October 1, 2008 decision consists of the
April 14, 2009 report of Dr. Cowley and the April 7, 2009 report of Dr. Sukin. Each of these
reports confirms in significant detail that appellant suffered severe psychiatric conditions that
were allegedly the result of some very ugly rumors in his workplace. The unfortunate
circumstance of this case, however, is that appellant’s claim was untimely filed. If this evidence
had been submitted in a timely fashion it may have been sufficient to establish a prima facie case
of his claim.12 This same evidence, however, is not sufficient under the more stringent standard
of review for untimely filed claims. When the Office denied appellant’s claim on October 1,
2008, it based is decision on the evidence in the record. At that time, there was no evidence
supporting the claim. Although the Office provided appellant time to further support his claim,
no information or evidence was provided prior to its decision. Accordingly, the Board finds the
Office properly denied his request for reconsideration as untimely filed and failing to establish
clear evidence of error.
Regarding appellant’s general assertion that the employing establishment did not help
him with his claim, an employee seeking benefits under the Act has the burden of establishing to
essential elements of his or her claim.13 With regard to his argument on appeal that his claim
was prematurely denied because he had not been diagnosed, as noted above, he was provided an
opportunity to respond to the Office’s August 26, 2008 letter asking for further evidence. While
appellant apparently did not see Dr. Cowley until September 24, 2008, that was well within the

10

Supra note 3.

11

Id.

12

See D.R. 61 ECAB ___ (Docket No. 09-1723, issued May 20, 2010).

13

L.A., 58 ECAB 630 (2007).

4

time frame that appellant could have timely requested reconsideration of the October 1, 2008
decision and submitted the report for consideration.14
Appellant also asserted that he was mentally incapable of submitting the evidence
requested by the Office in its August 26, 2008 letter. In support of this argument, he relied on
the reports from Dr. Sukin and Dr. Cowley. Dr. Sukin noted that appellant was being treated for
depression, had become very withdrawn and was too ill to work. However, he did not indicate
that appellant’s condition rendered him mentally incompetent. Likewise, while Dr. Cowley
provided a lengthy statement regarding appellant’s allegations that coworkers spread rumors and
diagnosed a major depressive disorder, post-traumatic stress disorder and delusional disorder, he
too did not indicate that appellant was rendered mentally incompetent by the diagnosed
conditions. Thus, neither report supports appellant’s argument that his medical condition
prevented him from filing a timely report and does not establish clear evidence of error.15
Moreover, the Office clearly informed appellant of his obligation to furnish a statement
describing the claimed workplace incident. Appellant did not do so prior to October 1, 2008
when the Office issued the merit decision and did not do so with his October 30, 2009
reconsideration request. It has long been held that to establish a claim for an employment-related
emotional condition, an employee must submit factual evidence identifying employment factors
or incidents alleged to have caused or contributed to his condition.16
The term “clear evidence of error” is intended to represent a difficult standard, and the
medical evidence and argument provided here are not the type of positive, precise and explicit
evidence which manifested on its face that the Office committed an error.17 As the evidence and
argument submitted are of insufficient probative value to shift the weight in favor of appellant
and raise a substantial question as to the correctness of the October 1, 2008 Office decision,
appellant has not established that the Office committed error by its October 1, 2008 decision.18
The Board, therefore, finds that in accordance with its internal guidelines and with Board
precedent, the Office properly performed a limited review of the evidence and argument
submitted by appellant with his October 30, 2009 reconsideration request to ascertain whether it
14

Section 8128(a) of the Federal Employees’ Compensation Act vests the Office with discretionary authority to
determine whether it will review an award for or against compensation, either under its own authority or on
application by a claimant. 5 U.S.C. § 8128(a). Section 10.608(a) of the Code of Federal Regulations provides that a
timely request for reconsideration may be granted if the Office determines that the employee has presented evidence
and/or argument that meets at least one of the standards described in section 10.606(b)(2). This section provides
that the application for reconsideration must be submitted in writing and set forth arguments and contain evidence
that either: (i) shows that the Office erroneously applied or interpreted a specific point of law; or (ii) advances a
relevant legal argument not previously considered by the Office; or (iii) constitutes relevant and pertinent new
evidence not previously considered by the Office. 20 C.F.R. § 10.606(b)(2). Section 10.608(b) provides that, when
a request for reconsideration is timely but fails to meet at least one of these three requirements, the Office will deny
the application for reconsideration without reopening the case for a review on the merits. 20 C.F.R. §10.608(b).
15

A.F., 59 ECAB 714 (2008).

16

Leslie C. Moore, 52 ECAB 132 (2000).

17

Id.

18

Nancy Marcano, supra note 9.

5

demonstrated clear evidence of error in the October 1, 2008 decision and correctly determined
that it did not and thus denied appellant’s untimely request for a merit reconsideration on that
basis.19
CONCLUSION
The Board finds that, as appellant’s October 30, 2009 reconsideration request was not
timely filed and failed to establish clear evidence of error, the Office properly denied a merit
review of his claim by its November 20, 2009 decision.
ORDER
IT IS HEREBY ORDERED THAT the November 20, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 1, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

19

20 C.F.R. § 10.607(b); see D.G., 59 ECAB 455 (2008).

6

